Citation Nr: 0003792	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946, and from March 1951 to March 1952.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  It should be noted that the issue of 
entitlement to Chapter 35 Dependents' Educational Assistance 
benefits was also developed but not certified for appellate 
review.  There is no indication in the record that the 
appellant was seeking such benefits.  Accordingly, that issue 
will not be considered at this time.


REMAND

At the time of the veteran's death, service connection was in 
effect for residuals of a subtotal gastrectomy, evaluated as 
40 percent disabling; paralysis of nerves, evaluated as 20 
percent disabling; and ventral hernia, evaluated as 
noncompensably disabling.  The combined rating at the time of 
his death was 50 percent from January 1, 1991.  The Board 
notes that the adjudication of this case is complicated by 
the fact that the only evidence of record is contained in a 
rebuilt claims folder.  Service medical records, the VA 
Medical Center records regarding the veteran's purported 
partial gastrectomy in 1962 and the rating decision that 
established service connection are notably absent.  The RO 
was unable to develop VA Medical Center (Clarksburg, West 
Virginia) records regarding the 1962 surgery and a June 1998 
request indicated that the records are missing.

The veteran died July 2, 1997.  The immediate cause of death 
was certified as arteriosclerotic cardiovascular disease.  
Another significant conditions contributing to the death but 
not resulting in the underlying cause of death was listed as 
adult onset diabetes mellitus.  The appellant has contended 
in great detail how she believes that the veteran's 
prescribed diet and symptoms related to the partial 
gastrectomy contributed to his death from cardiovascular 
disease.  After review of the Rating Decision, Statement of 
the Case and the Supplemental Statement of the Case on this 
issue, the Board believes that the RO has not fulfilled its 
obligation under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991) to advise her of the evidence needed to complete 
her application and support her claim for benefits.  The U. 
S. Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) has 
established that the VA has a duty to help complete the 
application for benefits.  This includes advising an 
appellant in the instant case to submit the terminal 
hospitalization records.  The Board observes that the death 
certificate shows that the veteran died at Indian River 
Memorial Hospital.  However, the records pertaining to this 
final hospitalization are not of record.  The RO should 
either inform the appellant that these records should be 
obtained and submitted or develop the records after receipt 
of the appropriate consent.


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that she obtain the records 
of the veteran's final hospitalization at 
Indian River Memorial Hospital and submit 
these records.

2.  The Board informs the parties that 
there is a duty to submit evidence of a 
well-grounded claim.  If there is 
competent evidence that relates the 
veteran's death to service or a service-
connected disability, the parties are 
under an obligation to submit that 
evidence immediately.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



